 Case 4:20-cv-00967-O-BP Document 31 Filed 08/02/21               Page 1 of 1 PageID 989



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 TAMMY MARIE STIERWALT,                        §
                                               §
         Plaintiff,                            §
                                               §
 v.                                            §     Civil Action No. 4:20-cv-00967-O-BP
                                               §
 ANDREW M. SAUL, Commissioner of               §
 Social Security,                              §
                                               §
         Defendant.                            §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 30), issued on July 9, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Defendant’s Motion (ECF No. 29), REVERSES the

case, and REMANDS this action to the Commissioner for further administrative action consistent

with the Court’s Findings and Conclusions.

        SO ORDERED on this 2nd day of August, 2021.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
